      Case 3:20-cv-00367-VC Document 30-1 Filed 03/16/20 Page 1 of 6




 1   Nicole Lavallee (SBN 165755)
     Jeffrey V. Rocha (SBN 304852)
 2   BERMAN TABACCO
     44 Montgomery Street, Suite 650
 3   San Francisco, CA 94104
     Telephone: (415) 433-3200
 4   Facsimile: (415) 433-6382
     Email: nlavallee@bermantabacco.com
 5           jrocha@bermantabacco.com

 6   Counsel for Movant Alameda County
     Employees’ Retirement Association and
 7   Proposed Lead Counsel for the Class

 8
                              UNITED STATES DISTRICT COURT
 9                          NORTHERN DISTRICT OF CALIFORNIA
                                 SAN FRANCISCO DIVISION
10
     PAUL HAYDEN, Individually and on Behalf       No. 3:20-cv-00367-VC
11   of All Others Similarly Situated,
                                                   CLASS ACTION
12                        Plaintiff,

13   v.                                            [PROPOSED] ORDER RELATING
                                                   AND CONSOLIDATING CASES,
14   PORTOLA PHARMACEUTICALS INC.,                 APPOINTING LEAD PLAINTIFF
     SCOTT GARLAND, and MARDI C. DIER,             AND APPROVING LEAD
15                                                 PLAINTIFF’S SELECTION OF
                          Defendants.              COUNSEL
16

17                                                 Date:    April 23, 2020
                                                   Time:    10:00 a.m.
18                                                 Dept.:   4 – 17th Floor
                                                   Judge:    Hon. Vince Chhabria
19

20   JOHN R. MCCUTCHEON, Individually and          No. 3:20-cv-00949-EMC
     on Behalf of All Others Similarly Situated,
21                                                 CLASS ACTION
                          Plaintiff,
22                                                 Dept.: 5 – 17th floor
     vs.                                           Judge: Hon. Edward M. Chen
23
     PORTOLA PHARMACEUTICALS INC.,
24   SCOTT GARLAND, SHELDON KOENIG,
     and MARDI C. DIER,
25
                          Defendants.
26
27

28
     [No. 3:20-cv-00367-VC] [PROPOSED] ORDER RELATING AND CONSOLIDATING CASES, APPOINTING
     LEAD PLAINTIFF AND APPROVING LEAD PLAINTIFF’S SELECTION OF COUNSEL
      Case 3:20-cv-00367-VC Document 30-1 Filed 03/16/20 Page 2 of 6



     SOUTHEASTERN PENNSYLVANIA                   No. 3:20-cv-01501-WHA
 1   TRANSPORTATION AUTHORITY, on
     behalf of itself and all others similarly   CLASS ACTION
 2   situated,
                                                 Dept.: 12 – 19th Floor
 3                         Plaintiff,            Judge: Hon. William Alsup
 4   v.
 5   PORTOLA PHARMACEUTICALS, INC.,
     SCOTT GARLAND, MARDI C. DIER,
 6   SHELDON KOENIG, HOLLINGS C.
     RENTON, JEFFREY W. BIRD, LAURA
 7   BREGE, DENNIS FENTON, JOHN H.
     JOHNSON, DAVID C. STUMP, and H.
 8   WARD WOLFF,
 9                         Defendants.
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     [No. 3:20-cv-00367-VC] [PROPOSED] ORDER RELATING AND CONSOLIDATING CASES, APPOINTING
     LEAD PLAINTIFF AND APPROVING LEAD PLAINTIFF’S SELECTION OF COUNSEL                     1
      Case 3:20-cv-00367-VC Document 30-1 Filed 03/16/20 Page 3 of 6




 1             Having considered the papers filed in support of the motion filed by Alameda County

 2   Employees’ Retirement Association (“ACERA”) to relate and consolidate the above cases, for

 3   appointment as Lead Plaintiff and for approval of its selection of counsel pursuant to Section

 4   21D(a)(3)(B) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §78u-

 5   4(a)(3)(B), and Section 27(a)(3)(B) of the Securities Act of 1933 (the “Securities Act”), 15 U.S.C.

 6   §77z-1(a)(3)(B), both as amended by the Private Securities Litigation Reform Act (the “PSLRA”),

 7   and for good cause shown, the Court hereby enters the following Order:

 8   RELATION AND CONSOLIDATION OF CASES

 9             1.        The following cases (the “Related Cases”) are deemed related pursuant to Local

10   Civil Rule 3-12:

11
                    Name                                                   Case Number
12                  Hayden v. Portola Pharmaceuticals Inc., et al.         3:20-cv-00367-VC
13                  McCutcheon v. Portola Pharmaceuticals Inc., et al.     3:20-cv-00949-EMC
14                  Southeastern Pennsylvania Transportation Authority 3:20-cv-01501-WHA
                    v. Portola Pharmaceuticals Inc., et al.
15

16             2.        Pursuant to Federal Rule of Civil Procedure 42, Section 21D(a)(3)(B)(ii) of the

17   Exchange Act, 15 U.S.C. §78u-4(a)(3)(B)(ii), and Section 27(a)(3)(B)(ii) of the Securities Act,

18   15 U.S.C. §77z-1(a)(3)(B)(ii), both as amended by the PSLRA, the Related Cases are hereby

19   consolidated for all purposes into one action.

20             3.        The Related Cases, now consolidated, shall hereafter be referred to as the

21   “Consolidated Action.” This Order shall apply to the Consolidated Action and to each case that

22   is subsequently filed in this Court or transferred to this Court and that relates to the same subject

23   matter as the Consolidated Action.

24             4.        The Clerk shall mail a copy of this Order to counsel of record in the Consolidated

25   Action.

26
27

28
     [CASE NO. 4:17-CV-07142] [PROPOSED] ORDER RELATING AND CONSOLIDATING CASES,
     APPOINTING LEAD PLAINTIFF AND APPROVING LEAD PLAINTIFF’S SELECTION OF COUNSEL                        1
      Case 3:20-cv-00367-VC Document 30-1 Filed 03/16/20 Page 4 of 6




 1          5.      Every pleading in the Consolidated Action shall have the following caption:

 2                                                               )
            IN RE PORTOLA PHARMACEUTICALS,                       ) Case No. 3:20-cv-00367-VC
 3          INC.                                                 )
                                                                 )
 4          _______________________________________              )
            This Document Relates to:                            )
 5             ALL ACTIONS                                       )
                                                                 )
 6

 7          6.      The Court requests the assistance of counsel in calling to the attention of the Clerk

 8   of this Court the filing or transfer of any case that might properly be consolidated as part of the

 9   Consolidated Action.

10          7.      When a case that arises out of the same subject matter of the Consolidated Action

11   is hereinafter filed in this Court or transferred from another Court, the Clerk of this Court shall:

12                  (a)     File a copy of this Order in the separate file for such action;

13                  (b)     Mail a copy of this Order to the attorneys for the plaintiff(s) in the newly

14   filed or transferred case and to any new defendant(s) in the newly filed or transferred case; and

15                  (c)     Make the appropriate entry in the docket for the Consolidated Action.

16          8.      Each new case arising out of the subject matter of the Consolidated Action that is

17   filed in this Court or transferred to this Court shall be consolidated with the Consolidated Action

18   and this Order shall apply thereto, unless a party objects to consolidation within ten (10) days

19   after the date upon which a copy of this Order is served on counsel for such party by filing an

20   application for relief, and this Court deems it appropriate to grant such an application. Nothing

21   in the foregoing shall be construed as a waiver of defendants’ right to object to consolidation of

22   any subsequently filed or transferred related action.

23   APPOINTMENT OF LEAD PLAINTIFF

24          9.      The Court concludes that ACERA is the “most adequate plaintiff” and that it

25   complies with the requirements of Section 21D(a)(3) of the Exchange Act, 15 U.S.C. §78u-

26   4(a)(3); Section 27(a)(3) of the Securities Act, 15 U.S.C. §77z-1(a)(3); and the PSLRA for

27

28
     [CASE NO. 4:17-CV-07142] [PROPOSED] ORDER RELATING AND CONSOLIDATING CASES,
     APPOINTING LEAD PLAINTIFF AND APPROVING LEAD PLAINTIFF’S SELECTION OF COUNSEL                          2
          Case 3:20-cv-00367-VC Document 30-1 Filed 03/16/20 Page 5 of 6




 1   appointment as lead plaintiff. The Court hereby appoints ACERA as lead plaintiff in the

 2   Consolidated Action and in any related actions subsequently transferred to or filed in this Court.

 3   APPROVAL OF SELECTION OF LEAD COUNSEL

 4            10.   ACERA has selected Berman Tabacco to serve as its counsel. The Court approves

 5   of this selection and appoints Berman Tabacco as lead counsel for the Consolidated Action. Lead

 6   counsel shall have, inter alia, the following responsibilities and duties:

 7                  (a)     File a consolidated complaint and any amended consolidated complaint;

 8                  (b)     Brief and argue motions;

 9                  (c)     Initiate and conduct discovery including, without limitation, coordination

10   of discovery with defendants’ counsel, the preparation of written interrogatories, requests for

11   admissions and requests for production of documents;

12                  (d)     Direct and coordinate the examination of witnesses in depositions;

13                  (e)     Act as spokesperson at pretrial conferences;

14                  (g)     Initiate and conduct any settlement negotiations with counsel for the

15   defendants;

16                  (i)     Consult with and employ experts; and

17                  (j)     Supervise all other matters related to the prosecution or resolution of this

18   Consolidated Action.
19            11.   Lead plaintiff shall meet and confer with defendants and submit a mutually

20   agreeable schedule for the filing of a consolidated complaint and for the filing of answers and/or

21   responsive motions to such consolidated complaint. The schedule shall be submitted to the Court

22   for approval within thirty (30) days of the date of entry of this Order.

23   //

24   //

25   //

26
27

28
     [CASE NO. 4:17-CV-07142] [PROPOSED] ORDER RELATING AND CONSOLIDATING CASES,
     APPOINTING LEAD PLAINTIFF AND APPROVING LEAD PLAINTIFF’S SELECTION OF COUNSEL                        3
      Case 3:20-cv-00367-VC Document 30-1 Filed 03/16/20 Page 6 of 6




 1          12.    Defendants shall have no obligation to file any answer or otherwise responsive

 2   papers to any of the pending individual complaints hereby consolidated other than the

 3   consolidated complaint.

 4          IT IS SO ORDERED.

 5

 6   DATED:                                    ____________________________________
                                               HON. VINCE CHHABRIA
 7
                                               UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     [CASE NO. 4:17-CV-07142] [PROPOSED] ORDER RELATING AND CONSOLIDATING CASES,
     APPOINTING LEAD PLAINTIFF AND APPROVING LEAD PLAINTIFF’S SELECTION OF COUNSEL              4
